          Case 1:20-cv-01784-VSB Document 32 Filed 04/19/21 Page 1 of 1




WRITER S DIRECT:          212-661-1008
                          anne@leelitigation.com
                                                                                      April 16, 2021
BY ECF
Hon. Vernon S. Broderick, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007                                                  4/19/2021

       Re:        King v. Fedcap Rehabilitation Services, Inc., et al.,
                  Case No. 20-Civ-1784 (VSB) (DF)


Dear Judge Broderick:

       We are counsel to Plaintiff in the above-captioned matter and write jointly with
Defendants to respectfully request a two-week extension of the date by which to file the
settlement agreement for fairness approval.

        The parties agreed that Defendants will prepare a draft settlement agreement. Before
Defendants were able to provide a draft agreement to Plaintiff, however, the Court rejected
                                                n April 4, 2021, directed the parties to submit the
settlement agreement to the Court for review and approval under Cheeks (Dkt. 30). In light of
                     Defendants have been considering the requirements under Cheeks. In
addition, Defendants are considering terms of a draft settlement agreement that Plaintiff
circulated on April 15, 2021. For the foregoing reasons, Plaintiff respectfully requests an
additional two-week extension of the date by which to file the fairness submission, to May 3,
2021. This is the second request for an extension. Defendants consent to the extension.

       We thank the Court for its kind consideration.


Respectfully,

/s/ Anne Seelig
Anne Seelig

cc: all parties via ECF
